BeoCK, J.
Plaintiffs appealed for failure of the trial judge to award punitive damages. Defendant appealed for failure of the trial judge to grant his motion for nonsuit, and for other alleged errors. We do not pass upon the merits of either appeal.
The judgment appealed from was entered 11 December 1969. The Rules of Practice in the Court of Appeals require that the record on appeal be docketed within ninety days after the date of the judgment appealed from, unless for good cause shown the trial tribunal extends the time for docketing for a period not exceeding sixty days. No order extending the time for docketing was entered for either plaintiffs or defendant. The record on appeal should have been docketed in this Court on or before 11 March 1970; it was docketed here on 31 March 1970.
For failure to comply with the Rules we ex mero mo tu dismiss both appeals.
Appeals dismissed.
BRItt and HedricK, JJ., concur.